DETAILED ACTION
Claims 5, 9-10, 15 and 21-27 are under current consideration. Any objection(s) and/or rejection(s) not reiterated herein have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, 1st para.-Enablement-modified with amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Enablement is considered in view of the Wands factor.
Nature of the invention. The claims are directed to (in part): a buffered composition comprising adalimumab; sugar polyol (including sorbitol); an amino acid 
Scope of the invention. The claims are not limited in view of iii) an amino acid stabilizer and vi) a buffer.
The claims do not provide a concentration value for any of the components. The claims are directed to a molar ratio value of a chemical reaction.
The claims are directed to a plurality of different compositions.
State of the prior art. See cited Manning patent (Patent No. 10,716,852 of attached form 892) which describes a stable aqueous composition comprising adalimumab, a polyol, a surfactant and a buffer system; col. 11, lines 60+. Also see col. 49-58 which describes different variations of this composition.
Shire et al. (2004-see IDS) review the challenges in the development of high protein concentration formulations; see whole document. The author notes that development of high protein concentration formulations results in several manufacturing, stability, analytical and delivery challenges; see abstract. See p. 1390 discussing the challenges of achieving the required protein concentration in solution, including the dependence of protein solubility on ionic strength, salt form, pH, temperature, etc. The author discusses stability considerations on p. 1393, including various chemical reactions, such as deamidation, and aggregation, the primary degradation pathway in high concentration protein formulations. 
Working examples
Guidance in the specification. There is none.
Predictability of the art. As noted above, Shire discusses the various challenges in achieving a high protein formulation.  
Amount of experimentation necessary. Much undue experimentation would be necessary to determine the most optimal concentration ranges for all the ingredients, a specific stabilizer and buffer system for the wide scope of compositions as claimed. The ordinary artisan would be expected to prepare the genus of compositions claimed, and to consider different properties of the compositions, including both solubility and stability issues for use.
Given the discussion above, it would require undue experimentation for the ordinary artisan to prepare the full scope of the compositions as claimed.
Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. Applicant alleges that claims 9-10 have been amended; however, the claims merely recite the molar ratios, which provide the proportions of reactants and products used and formed in a chemical reaction.
The rejection is maintained for claims 9 and 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 9-10, 15 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 2014/0186361-see attached form 892).
The claims are directed to (in part): A buffered solution consisting of: 
45-55 mg/mL adalimumab;
250-300 mM sorbitol;
0.9-1.1 mg/mL polysorbate 80;
Water; and 
A buffer system (wherein the conjugate acid is a weak acid exhibiting a pKa of 2.0 or more;

	Manning teaches aqueous pharmaceutical adalimumab compositions suitable for long-term storage; see abstract. See para. 21 which teaches a formulation consisting of adalimumab (20 to 150 mg/ml); a histidine buffer which may be further combined with acetate buffer (which has a pKa of 2.0 or more); mannitol or sorbitol (up to 300 mM); and, polysorbate 80 in the range of 0.01 to 0.2 wt %. The inventor teaches that the formulation is free or substantially free of non-surfactant stabilizers, including glycine; see para. 21. See at least para. 63 and 321 which teaches that the disclosed formulations include water and para.105 wherein adalimumab is present in the concentration of 50 mg/ml; see instant claim 15.
	Manning describes a method of enhancing long term stability in an aqueous, buffered adalimumab formulation, comprising incorporating glycine as a stabilizer in the formulation, based upon empirical data indicating that such stabilizer contributes to the stability of the formulation than other stabilizers; see para. 22 and instant claim 5.
	Also see para. 25 and 26 which teaches that sorbitol is a significantly better stabilizer of adalimumab formulation than mannitol (if present at > 200 mM). 
	Manning teaches that the pH of the composition is from 5 to 5.5 and more preferably at 5.2 to 5.4; see para. 117 and various Examples of formulations with a pH 5.2 and instant claims 5, 9, 15 and 21.
	See para. 290-291 which discloses that the osmolality of the formulations is from 180 to 420 mOsm and that the osmolality can be altered as specific conditions require. 

	See para. 335 for teaching using 50 mg/ml sorbitol in a formulation; this meets the limitation of “about 45 mg/mL sorbitol” of instant claim 21.
	See para. 301 for the various diseases or disorders which may be treated with the formulations, including Crohn’s disease and rheumatoid arthritis; see instant claims 24-27.
	See para. 315 for describing drug delivery devices including injector pens and needless devices; see instant claims 22 and 23.
	It would have been obvious for one of ordinary skill in the art to modify various parameters of the formulations taught by Manning, such as adjust the concentrations of sorbitol, use an acetate buffer, incorporate a glycine stabilizer or not, or modify osmolality. One would have been motivated to do so for the advantage of enhancing long term stability of the formulation or minimizing discomfort to the patient upon administration.
	There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the teachings of Manning; modifying different parameters for optimizing results is commonly practiced in the art.
	The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 5, 9-10, 15 and 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 14, 17 and 21 of copending Application No. 17/348078 (20210308262). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising adalimumab; polyol; with or without amino acid including glycine; polysorbate 80; and a buffer as well as a drug delivery comprising such composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5, 9-10, 15 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,426,833.both sets of claims are directed to a composition comprising adalimumab; polyol; amino acid; polysorbate 80; and a buffer as well as a drug delivery comprising such composition.
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. Applicant has requested that the rejections are held in abeyance.
Until the rejections are properly addressed, they are maintained for reasons of record.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648